DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-18 are objected to because of the following informalities:  The claims recite “A device” when it should be “The device”.  Appropriate correction is required.
Claims 20 and 21 are objected to because of the following informalities:  The claims recite “A simulation method” when it should be “The method”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim recites “an injectable space suitable for receiving a soil sample”. It is unclear if what’s after “suitable” is part of the claim limitation or if it’s optional. The limitation should be “an injectable space which receives a soil sample”. Appropriate correction is required.
Claim 1 recites “a perforation space suitable for housing…”. It is unclear if what’s after “suitable” is part of the claim limitation or if it’s optional. The limitation should be “a perforation space which houses…”. Appropriate correction is required.
Claim 1 recites “for injecting the chemical substances” when it should be “for injecting the liquid chemical substances” to establish proper antecedent basis with the limitation in the preamble of the claim. Appropriate correction is required. 
Claims 2-18 are rejected for depending on rejected independent claim 1.
As to Claim 19, the claim recites “liquid/cement”. The limitation is unclear since the purpose of “/” cannot be determined. Appropriate correction is required.
Claim 19 recites “an injectable space suitable for receiving a soil sample”. It is unclear if what’s after “suitable” is part of the claim limitation or if it’s optional. The limitation should be “an injectable space which receives a soil sample”. Appropriate correction is required.
Claim 19 recites “a perforation space suitable for housing…”. It is unclear if what’s after “suitable” is part of the claim limitation or if it’s optional. The limitation should be “a perforation space which houses…”. Appropriate correction is required.
Claim 19 recites “for injecting the chemical substances” when it should be “for injecting the liquid chemical substances” to establish proper antecedent basis with the limitation in the preamble of the claim. Appropriate correction is required. 
Claims 20 and 21 are rejected for depending on rejected independent claim 19.
Allowable Subject Matter
Claims 1-21 would be allowable if claims 1 and claims 19 are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The specific structure claimed in the prior art was not found. The closest prior art is 2019/0128792 to Roth et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678